Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “receiver” as recited claim 78 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 78 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In view of the objection of the drawings above, the specification fails to specifically disclose how a receiver maybe function as claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43, 55, 60, 67, 77, 87, 104 and 115 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nirenski et al U.S. Patent 3,771,891.
Claim 43, 67 and 87, Nirenski et al discloses a portable iceskating rink assembly (1) comprising a perimeter component (8) defining an area; and one or more tension members/straps (7) connected to the perimeter component and travelling across the area (Fig. 1).  As for claim 67, the above explanation would constitute the steps of assembling the perimeter component and connecting the tension members as claimed.
Claims 55 and 99, Nirenski shows the rink structure (1) is positioned on an essentially horizontal surface (ground floor) and the rink structure does not penetrate the horizontal surface.
Claims 60 and 104, each of the tension members (7) provides a tension traveling roughly perpendicular to the perimeter component and the tension members travel across the area of the rink in contact with the horizontal surface (see Fig. 3) and attach to the perimeter component on the opposite side of the rink (Fig. 1).
Claims 77 and 115, the perimeter component further comprises a plurality of side boards (8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-46, 50-54, 56-59, 61, 62, 64, 68-72, 79, 82-86, 88-90, 94-98, 100-103, 105, 106, 108, 111, 112, 116-118 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al in view of Stoller U.S. Patent 6,230,451.
Regarding claims 44-46, 50, 53, 85, 86, 88-90, 94, it is noted that Nirenski et al fails to teach the side boards extending from a first end defined by a connection element to a second end defined by a complementary connection; corner connecting components; and a water impermeable liner as claimed.  However, Stoller also discloses an ice skating rink including a plurality of interlocking side boards (12) extending from a first end defined by a complementary connection element (14), a complementary element (38) (Fig. 1) disposed at a target angle relative to one another to define a corner; a plurality of board holding members (20, 29) configured to releasably secure at least a portion of the perimeter component; and a water impermeable liner (15) oriented within the perimeter component on top of the tension members and draped over the perimeter component (see Fig. 1).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the rink assembly of Nirenski et al with the features as taught by Stoller for the purpose of enhancing the security of the rink on the ground and protection for the ice within the rink.
Claims 51-52, 95 and 96, the boards (12) include one or more integrated board holding members (14); and the side boards connect to one another using the connections elements and the complementary connection elements and the corner connecting components as mentioned above engage adjacent side boards to define the perimeter component.
As for claims 54 and 98, as for the specific size as claimed, it would have been a matter of design to provide any particular size and/or shape of the water impermeable liner to accommodate any particular need and/or play environment since it has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claims 56 and 10, the perimeter component of the combination of Nirenski et al and Stoller comprises a rectangular shape wherein the side boards are connected with each other to form opposing side walls and where the side walls are connected to each other with four or more corner connecting components to form the corners of the rectangular geometric shape.
Claims 57 and 101, the board holding member (14) comprises a flat base (18) having an inner end and an outer end, an outer vertical element (16b) perpendicular to the base located a fixed distance from the outer end of the base, an inner vertical element (16a) perpendicular to the base and separated from and parallel to the outer vertical element and located a fixed distance from the inner end of the base defining a U-shaped slot (Fig. 2), a supporting buttress (22) connected to the outer surface of the outer vertical element and connected to the base a fixed distance from the outer end of the base define an essentially rectangular geometric shape, and a receiver oriented on the base and on the outer side of the U-shaped slot for receiving the tension member.
Claims 58 and 102, each board holding member is oriented such that the inner end of the base is directed to the interior of the rectangular geometric shape of the rink and each side board is removably and vertically engaged in the U-shaped slot of the board holding member (see Figs. 4 and 5).
Claims 59 and 103, a board holding member (14) is positioned at the connection between one of the side boards and a corner (38) connecting component. 
Claims 61, 62, 105 and 106, each tension member (7) of the combination of Nirenski et al and Stoller is removeably connected to the side boards; and the tension members inherently and removeably connect to the pair of opposing board holding members.
	Claims 64 and 108, Stoller discloses the use of clips (33) for removeably securing the liner to the side boards of the perimeter component.
	Claims 68, 97, 98 are corresponding to the explanation of claim 53 above.
	Claims 69-70, Stoller teaches the steps of filling the liner with water and allowing the water to freeze (see Abstract).
	Claim 71 is corresponding to the explanation of claim 54 above.
	Claim 72, the combination of Nirenski et al and Stoller includes mechanical components and utilize connectible components thus one of ordinary skill in the art can easily change the size and/or shape of the perimeter component before draping the liner over the tension members and the perimeter component.
	Claim 79, at least one of the board holding members (14) of Stoller comprising a board holding receptacle (16, 16a), and a side board (12) is removably and vertically held in the board holding receptacle (see Fig. 5).
	Claim 82, Stoller shows at least one of the side boards comprises a supporting member (26, 27) (Fig. 5).
	Claim 83, it is noted that the side board (12) and the board holding member (14) of the combination Nirenski and Stoller are not a single piece.  However, such difference is considered an obvious choice of design since it has been held that the use of a single piece construction instead the multiple piece construction would be merely a matter of obvious engineering choice.  In re Larson, 144 USPQ 347, 349 (CCPA 1965).
	Claim 84, the perimeter component as discussed in claim 43 is made from series of identical channel members (8) formed from stainless steel for transportation and storage.  Nirenski et al specifically discloses that the use of one piece channel member would result in a sacrifice in the portability, flexibility and ease of assembly (col. 4, lines 62-67 to col. 5, line 1).  However, if transportation and storage is not desired it has been held that it would have been obvious to omit a feature in a prior art thereby eliminating its function was an obvious expedient.  In re Larson 144 USPQ 347 (CCPA 1965).

Claims 47-49 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al modified by Stoller as applied to claim 45 above, and further in view of Golebieski U.S. Patent 4,392,647.
It is noted that the combination of Nirenski et al and Stoller fails to teach the target angle is adjustable as claimed.  However, Golebieski discloses a hockey floor including an angle connection element (10) in a form of a hinge which is adjustable.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Nirenski et al and Stoller with an adjustable angle connection element as taught by Golebieski for the purpose of allowing the adjustability at the corner perimeter.
Claims 65-66, 109 and 110 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al modified by Stoller as applied to claim 44 above, and further in view of Burley U.S. Patent 5,134,857.
It is noted that the combination of Nirenski et al and Stoller fails to teach the use of a handle as claimed.  However, Burley discloses a home ice skating rink including a plurality of side boards (2) and each side board having a handle (10) which is defined by at least a groove (see Fig. 3).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Nirenski et al and Stoller with the handles as taught by Burley for the purpose of allowing the operator to conveniently relocate the rink assembly.
Claims 63 and 107 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirenski et al modified by Stoller as applied to claim 45 above, and further in view of Saunders U.S. Patent 5,820,470.
It is noted that the combination of Nirenski et al and Stoller fails to teach the use of a protuberance and a female connecting component as claimed.  However, Saunders discloses a playing arena having a connection element (Fig. 7) comprising a male connecting component (pins 27) and a female connecting component (29).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Nirenski et al and Stoller with the connection element as taught by Saunders for the purpose of enhancing the security of between the connecting components.
Allowable Subject Matter
Claims 73-76, 80-81, 111-114 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
	In response to Applicant’s argument that Nirenski et al fails to disclose “tension members are connected to the perimeter component”, such argument is not persuasive because Applicant ignores Nirenski et al specifically disclose in col. 3, lines 24-26 “As shown best in FIGS. 2 and 3, the end of each strap 7 is inserted through one of the slots 12 in a channel member 8 and is secured thereto by means of an adjustable fastener 13”.  Therefore, it is crystal clear that the strap is secured or connected to the perimeter component via the slot 12 and fastener 13.
	As for other arguments, the present Office Action has been revised.  Therefore, those arguments may not be applicable herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711